United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1651
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Gregory Lamont Charles,                   *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: April 6, 2001

                                    Filed: April 18, 2001
                                     ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal, Gregory Lamont Charles contends the district court
committed reversible error by refusing to declare a mistrial and by allowing the
government to bolster the testimony of one of its witnesses. Having satisfied ourselves
that the district court correctly resolved Charles's challenges and that the appeal simply
involves the application of settled principles of law to unique facts, we conclude the
issues do not warrant a comprehensive opinion. We thus reject Charles's contentions
and affirm his conviction without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-